Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance:
As preliminary discussed in last phone interview, the additional amendments are unfound in the existing prior art.  Updated search resulted with the following newest closest prior art: He (US 2018/0183560) describing MAC PDU including activation/deactivation MAC subheader & an activation/deactivation MAC CE & a power headroom report (para. 24), Yang (US 2015/0156764) or (US 2015/0341865) describing MAC Control Element (CE) including SCell activation/deactivation information & power headroom (PHR) information (para. 100 & 79 respectively), and Chun (US 2011/0019604) describing that MAC control elements (CE) 621 and 622 can include UE contention resolution identity MAC CE and power headroom MAC CE (para. 61 or 63), in combination with Shaheen as used in the previous Office Action, fail to render each of independent claims 1 & 9 features as a whole obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim (US 2015/0382312) describing generate a MAC PDU including the power headroom information for each activated cell and an indicator for maximum transmit power information (claims 9, 14 & 19).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469